CCA 201000343. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals, it is ordered that said petition is hereby granted, and that the decision of the United States Navy-Marine Corps Court of Criminal Appeals is affirmed.*

 It is noted that the military judge neglected to seal the pleadings and record of a closed hearing under MRE 412(c)(2). Accordingly, the Clerk is directed to seal Appellate Exhibits VI, IX, X, and XI and pages 51-106, 142-44, 147-48, and 198-201. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]